 

Case 3:19-cr-0 9 Page 1 of 2

  

 

  

UNITED STATES DISTRICT COURT FOR THE

 

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

HUNTINGTON GRAND JURY 2018
AUGUST 13, 2019 SESSION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 4 G-¢ C- 001919
18 U.S.C. § 922(g) (1)
18 U.S.C. § 924(a) (2)

 

JOSHUA ELLIS PAHOLSKY

INDICTMENT

(Felon in Possession of a Firearm)

The Grand Jury Charges:

1. On or about March 11, 2019, at or near Huntington, Cabell
County, West Virginia, and within the Southern District of West
Virginia, defendant JOSHUA ELLIS PAHOLSKY knowingly possessed a
firearm, that is, a loaded Smith and Wesson .380 caliber pistol,
in and affecting interstate commerce.

2. At the time defendant JOSHUA ELLIS PAHOLSKY possessed
the aforesaid firearm, he knew he had been convicted of a crime
which was punishable by a term of imprisonment exceeding one year
as defined in 18 U.S.C. § 921 (a)(20), that is: convicted on or
about July 2, 2008, in the Circuit Court of Cabell County, West
Virginia, of the felony offense of First Degree Robbery in

violation of West Virginia Code § 61-2-12(a).
Case 3:19-cr-00199 Document 1 Filed 08/14/19 Page 2 of 2 PagelD #: 2

In violation

922 (g) (1)

and 924 (a) (2).

of Title

By:

18, United States Code, Sections

MICHAEL B. STUART
United States Attorney

\n BE

RYAN YA, ae
Assistint Unit States Attorney

 
